UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 July 12, 2012 Date of Report (date of earliest event reported) Sigma Designs, Inc. (Exact name of Registrant as specified in its charter) California 001-32207 94-2848099 (State or other jurisdiction of incorporation or organization) (Commission File Number) (I.R.S. Employer Identification Number) 1778 McCarthy Blvd Milpitas, California95035 (Address of principal executive offices) (408) 262-9003 (Registrant’s telephone number, including area code) (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01.Other Events. Sigma Designs, Inc. entered into a non-exclusive, perpetual, royalty-free license agreement with a partner.Under the terms of the agreement, Sigma will license its Z-wave software stack in exchange for an aggregate license fee of $16.8 million, which will be paid to Sigma over the next 12 months. Item 9.01 Financial Statements and Exhibits. None. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. Dated:July 12, 2012 SIGMA DESIGNS, INC. By: /s/Thinh Q. Tran Thinh Q. Tran President and Chief Executive Officer (Principal Executive Officer)
